                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 26, 2019
                       IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

GLENN THOMAS PRINCE,                          §
TDCJ # 01207064,                              §
                                              §
         Petitioner,                          §
                                              §
VS.                                           §    CIVIL ACTION NO. 3:18-0214
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.                          §

                        MEMORANDUM OPINION AND ORDER

         Petitioner Glenn Thomas Prince, an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”), filed a petition for a federal writ of

habeas corpus under 28 U.S.C. § 2254 claiming that he should be eligible for release on

mandatory supervision. Respondent filed a motion for summary judgment (Dkt. 10) and

supplied state court records (Dkt. 11). Plaintiff has filed a response (Dkt. 12) and the

motion is ripe for consideration.     Having considered the pleadings and filings, the

applicable legal authorities, and all matters of record, the Court will grant summary

judgment for the reasons explained below.

I.       BACKGROUND

         Prince is serving a life sentence in TDCJ for a capital murder conviction in the

262nd District Court of Harris County, Case Number 892174. He was convicted on

November 14, 2003, for a murder he committed on March 13, 1982 (Dkt. 11-7, at 28-




1 / 10
29).1 On January 19, 2006, the Fourteenth Court of Appeals affirmed Prince’s conviction

and sentence. Prince v. State, 192 S.W.3d 49 (Tex. App.–Hou. [14th Dist.] 2006, pet.

ref’d).

          Prince’s habeas petition does not challenge his underlying conviction. Rather,

Prince challenges TDCJ’s decision that, because he is serving a life sentence, he will

never be eligible for release on mandatory supervision.              In 2018, Prince filed an

application for a state writ of habeas corpus challenging his ineligibility for early release.

The Texas Court of Criminal Appeals denied the writ without written order on the trial

court’s findings (Dkt. 11-2). Prince’s federal habeas petition, executed on July 26, 2018,

also challenges his ineligibility for early release.2

          Prince claims that he should be released to mandatory supervision when his “good

conduct time” and his “calendar time” adds up to 60 years (Dkt. 2, at 2). His argument

relies on the 1977 version of Texas’ mandatory supervision law, which was in effect

when he committed the murder offense in 1982. Prince refers to the 1977 law as “Senate

Bill 152” or the law from Texas’ “65th Legislature.” He claims that, under the 1977 law,

“his Life sentence equates to 60 years” (id.). In support, he presents a 2001 affidavit

from Helen Copitka, a voting member of the Texas Board of Pardons and Paroles from

1976-83, who avers that when she was a board member “it was [her] understanding that
1
       Throughout this Memorandum, the Court’s citation to specific pages of the record refer to
the pagination on the Court’s Electronic Case Filing (“ECF”) system.
2
        Although some portions of Prince’s petition make cursory reference to a “revocation” of
parole in the future (see Dkt. 1, at 5, 11), Prince points to nothing in the record pertaining to a
revocation of parole in his case. Moreover, his petition, the accompanying memorandum, and
his summary judgment briefing clearly are focused on his eligibility for mandatory supervision.
The Court therefore addresses only the eligibility issue.


2 / 10
persons serving life sentences, who were not granted parole, would automatically be

released to Mandatory Supervision when their flat time and accrued good time equaled

60 years” (Dkt. 2-1, at 4). He also provides a portion of Senate Bill 152 and directs the

Court’s attention to § 15(b), which stated that death-sentenced inmates were not eligible

for parole but that other prisoners were eligible “when their calendar time served plus

good conduct time equals one-third of the maximum sentence imposed or 20 years,

whichever is less” (id. at 2).3

         Prince calculates that, in 2021 or 2022, he “will accumulate the 60 years required

for him to be released to mandatory supervision” (Dkt. 2, at 18).4 He claims that he

should be eligible for release at that point, and therefore brings this petition seeking

“federal habeas corpus relief concerning his Constitutionally protected interest of

Mandatory Supervision Release” (Dkt. 1, at 9).

         In 2014, this Court rejected similar arguments from Prince in a separate federal

habeas petition that challenged a disciplinary conviction. See Memorandum and Order

dated Feb. 21, 2014 (Dkt. 5 in Prince v. Davis, Civil Action No. 3:13-0049 (S.D. Tex.)),

at 3. The Court denied Prince’s petition for habeas relief because “Texas inmates serving


3
        Prince also presents a one-page exhibit that contains two charts, labeled “Appendix ‘B’
Parole Eligibility” and “Appendix ‘C’ Relationship of Sentence Length to Time Served by Good
Time Earning Categories” (id. at 7). The origin of the charts is not apparent from the record, but
Prince identifies the author as “Mr. John Jusuta, former Chief of Staff Attorney for the Texas
Court of Criminal Appeals” (Dkt. 2, at 8). Prince states that the chart “indicates a Life sentence
equates to 60 years for purposes of determining parole eligibility and mandatory supervision
release dates for inmates serving Life sentences” (id.).
4
        Prince presents a time sheet from TDCJ indicating that, as of September 28, 2017, he had
accumulated 37 years, 9 months, and 16 days of “mand[atory] sup[ervision] time credits” (Dkt.
2-1, at 10).


3 / 10
a life sentence are not eligible for release under the Texas mandatory supervision statute

and have no constitutionally protected interest in any loss of accrued good-time credits.”

Id. (citing Arnold v. Cockrell, 306 F.3d 277 (5th Cir. 2002); Ex parte Franks, 71 S.W.3d

327 (Tex. Crim. App. 2001)).

II.      LEGAL STANDARDS

         Rule 56 of the Federal Rules of Civil Procedure mandates the entry of summary

judgment “if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Curtis v. Anthony, 710 F.3d 587,

594 (5th Cir. 2013).        Once the movant presents a properly supported motion

for summary judgment, the burden shifts to the nonmovant to show with significant

probative evidence the existence of a genuine issue of material fact. Hamilton v. Segue

Software Inc., 232 F.3d 473, 477 (5th Cir. 2000). “A fact is ‘material’ if its resolution in

favor of one party might affect the outcome of the lawsuit under governing law.” Id. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict for

the nonmoving party.” Id. In deciding a summary judgment motion, the reviewing court

must “construe all facts and inferences in the light most favorable to the nonmoving

party.” Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010) (internal citation and

quotation marks omitted).

         Petitioner proceeds pro se. Federal courts do not hold pro se habeas petitions “to

the same stringent and rigorous standards as . . . pleadings filed by lawyers.” Hernandez

v. Thaler, 630 F.3d 420, 426 (5th Cir. 2011) (internal quotation marks and citation


4 / 10
omitted). “The filings of a federal habeas petitioner who is proceeding pro se are entitled

to the benefit of liberal construction.” Id.

III.     ANALYSIS

         Prince’s petition under 28 U.S.C. § 2254 argues that his ineligibility for mandatory

supervision violates his constitutional rights. He brings four claims:

         (1)   this Court should conduct a de novo review of Arnold v. Cockrell, 306 F.3d
               277 (5th Cir. 2002), because the decision violates Prince’s rights under the
               Due Process Clause;

         (2)   the Texas Court of Criminal Appeals’ decision in Ex parte Franks, 71
               S.W.3d 327 (Tex. Crim. App. 2001), violates the constitutional separation
               of powers doctrine because it encroaches on the 1977 law enacted by the
               Texas legislature;

         (3)   Prince’s ineligibility for mandatory supervision violates his rights under the
               Equal Protection Clause because the 1977 law excluded only death-
               sentenced inmates, not life-sentenced inmates, from eligibility; and,

         (4)   the state habeas court violated the Ex Post Facto Clause when it denied
               relief based on Texas Government Code § 508.149(a) because the statute
               was enacted after Prince committed the offense at issue.

(Dkt. 1, at 7-8).

         Under Texas law, “mandatory supervision” is “the release of an eligible inmate so

that the inmate may serve the remainder of the inmate’s sentence not on parole but under

the supervision of the pardons and paroles division.” TEX. GOV’T CODE § 508.001(5).

If an inmate is eligible for mandatory supervision, the inmate’s release to mandatory

supervision is required, subject to certain exceptions, when the “actual calendar time the

inmate has served plus any accrued good conduct time equals the term to which the

inmate was sentenced.” TEX. GOV’T CODE § 508.147(a); Jackson v. Johnson, 475 F.3d



5 / 10
261, 263 n.1 (5th Cir. 2007).5         Eligibility for mandatory supervision in Texas is

“‘governed by the law in effect at the time the offense was committed.’” See Ex parte

Keller, 173 S.W.3d 492, 495 (Tex. Crim. App. 2005) (quoting Ex parte Byrd, 162 S.W.3d

250, 252 (Tex. Crim. App. 2005)). If an inmate was eligible for release to mandatory

supervision when he committed his offense, he remains eligible, “regardless of whether

the applicable mandatory supervision law has changed in the meantime.” Id.

         Prince argues that he is eligible for mandatory supervision because, under the

1977 law that was in effect when he committed the murder offense in 1982, only death-

sentenced inmates are ineligible for mandatory supervision. He also argues that he has

been deprived of his due process rights because the 1977 law created a liberty interest

that is protected under the Fourteenth Amendment.6

         However, Prince is serving a life sentence for his 1982 murder offense. The Texas

Court of Criminal Appeals has held that a life-sentenced inmate is ineligible for

mandatory supervision, even when the inmate’s underlying offense permits release.

Franks, 71 S.W.3d at 327-28. In Franks, the inmate was serving a life sentence for an

aggravated robbery conviction committed in 1981. Under the law in effect when he

5
       By contrast, “parole” under the Texas system is a different type of early release and is
wholly discretionary. See TEX. GOV’T CODE § 508.001(6) (“Parole” means “the discretionary
and conditional release of an eligible inmate sentenced to the institutional division so that the
inmate may serve the remainder of the inmate’s sentence under the supervision of the pardons
and paroles division”).
6
        Prison inmates are entitled to protection under the Due Process Clause when an official
action infringes upon a constitutionally protected liberty interest. See Sandin v. Conner, 515
U.S. 472 (1995). The Fifth Circuit has held that “Texas’ mandatory supervision scheme in place
prior to September 1, 1996” created “a constitutional expectancy of early release” and thus
triggered certain due process protections. See Malchi v. Thaler, 211 F.3d 953, 957-58 (5th Cir.
2000) (citing Wolff v. McDonnell, 418 U.S. 439 (1974)).


6 / 10
committed the crime, he was eligible for mandatory supervision release. Nevertheless,

the Franks court held that his life sentence rendered him ineligible, reasoning that “it is

mathematically impossible to determine a mandatory supervision release date on a life

sentence because the calendar time served plus any accrued good conduct time will never

add up to life.” Id. at 328.

         The Fifth Circuit, relying on the Franks decision, has denied federal habeas claims

regarding mandatory supervision eligibility brought by life-sentenced inmates.           In

Arnold, 306 F.3d at 278-79, the Fifth Circuit held that, although the petitioner argued that

he was eligible for release based on his underlying offense, which he committed when the

1977 law was in effect, his life sentence made him ineligible for release under Franks.

The court stated, “We will take the word of the highest court on criminal matters of

Texas as to the interpretation of its law, and we do not sit to review that state’s

interpretation of its own law.” Id. at 279 (internal quotation marks and citation omitted).

The Fifth Circuit therefore held that the petitioner had no “constitutionally protected

interest” and denied habeas relief. Id..

         Prince argues that the holdings in Arnold and Franks eviscerated his rights under

the 1977 law and requests that this Court conduct a de novo review of Arnold (Dkt. 1, at

9). He argues at length that Franks was incorrectly decided and is “not supported by any

evidence,” referring the Court to his evidence that a life sentence “can and has been

mathematically determined” by using a formulate that equates a life sentence to 60 years

(Dkt. 2, at 3-4). He also argues that the 1977 legislature intended to exclude only death-

sentence inmates, not life-sentenced inmates, from mandatory supervision eligibility (id.


7 / 10
at 4). Prince’s arguments echo those made in the dissenting opinion in Franks. See

Franks, 71 S.W.3d at 328-31 (Johnson, J., dissenting).

         This Court is bound by the holding of Arnold, which relied on the Franks court’s

determination of mandatory supervision eligibility. Federal habeas courts do not sit to

review a state court’s interpretation of a state statute. See Arnold, 306 F.3d at 279. The

Fifth Circuit repeatedly has rejected claims from life-sentenced Texas inmates who, like

Prince, base their claims on previously applicable statutes. See, e.g., Kalluvilayil v. Tex.

Bd. of Pardons and Paroles, 554 F. App’x 282, 283 (5th Cir. 2014) (“[a]lthough the law

in effect [in 1990] at the time of [the plaintiff’s] offense provided for release to

mandatory supervision,” a Texas inmate serving a life sentence is not eligible for release

under the mandatory supervision statute); Stewart v. Crain, 308 F. App’x 748, 749 (5th

Cir. 2009) (“a life-sentenced inmate is not eligible for release to mandatory supervision

under the 1977 version of the Texas mandatory supervision statute”).

         Prince bases his habeas claims on the Due Process Clause, the constitutional

separation of powers doctrine, and the Equal Protection Clause, arguing that he is eligible

for release to mandatory supervision based on the 1977 law. Under the authorities cited

above, Prince has no “constitutionally protected interest” in mandatory supervision

release. See Arnold, 306 F.3d at 279.7 Prince’s petition must be dismissed because it


7
        Prince additionally brings a claim under the Ex Post Facto Clause, arguing that the state
court improperly relied on Texas Government Code § 508.149(a) in his state habeas proceedings.
The state habeas court concluded that Prince “has never been eligible for mandatory supervision
regardless of the ruling in Ex parte Franks because of his prior convictions of aggravated
robbery and this capital murder.” Dkt. 11-6, at 25 (citing Texas Gov’t Code § 508.149(a)(3) and
(a)(12)); see Ex parte Ervin, 187 S.W.3d 386, 389 (Tex. Crim. App. 2005) (discussing


8 / 10
presents no valid basis for federal habeas relief. See 28 U.S.C. § 2254(a) & (d).

IV.      CERTIFICATE OF APPEALABILITY

         Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

         A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid




mandatory supervision eligibility under § 508.149(a)). However, the state habeas court also
made an alternative conclusion that relied squarely on Franks, stating, “the Court finds that a life
sentence will always render an inmate mandatory supervision ineligible.” See Dkt. 11-6, at 25
(citing Franks). Because the court’s holding relying on Franks was a sufficient independent
reason to deny habeas relief, the Court need not address Prince’s claim regarding § 508.149(a).


9 / 10
claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

          A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.       CONCLUSION

          Based on the foregoing, the Court ORDERS as follows:

          1.     Respondent’s motion for summary judgment (Dkt. 10) is GRANTED.

          2.     The petition for habeas corpus under 28 U.S.C. § 2254 (Dkt. 1) is
                 DISMISSED with prejudice.

          3.     A certificate of appealability is DENIED.

          The Clerk will provide copies of this order to the parties.

          SIGNED at Galveston, Texas, this 26th day of August, 2019.


                                                 ___________________________________
                                                 George C. Hanks Jr.
                                                 United States District Judge




10 / 10
